Fearer, J. On September 11, 1953, claimant filed his claim herein. On March 26, 1954, respondent filed a motion to dismiss, supported by an affidavit of R. R. Bartelsmeyer, Chief Highway Engineer, Division of Highways of the Department of Public Works and Buildings, wherein affiant stated that the records of the State of Illinois, Department of Public Works and Buildings, Division of Highways, disclosed that it did not have jurisdiction over State Aid Route No. 34 in St. Clair County, Illinois for any purpose of construction, reconstruction, maintenance, repair, or operation; and did not have such jurisdiction prior to, on, or after January 14, 1953, being the date of the alleged injury sustained by claimant on said highway. Affiant further stated that an investigation was made in the field, and it was disclosed that the State of Illinois did not have jurisdiction over State Aid Route No. 34 in St. Clair County, Illinois, for any purpose whatsoever. There is also attached to said motion the affidavit of C. Arthur Nebel, Assistant Attorney General of the State of Illinois, wherein reference is made to the statutes of the State of Illinois, particularly Chap. 121, Par. 37, Ill. Rev. Stat., 1953 edition. Affiant, Nebel, stated that the State of Illinois did not maintain State Aid Route No. 34 east of State Aid Route No. 19 in St. Clair County, Illinois. Affiant further stated that State Aid Route No. 34, east of State Aid Route No. 19 in St. Clair County, Illinois at the place alleged in said complaint, was maintained by the County of St. Clair. There was also filed in this cause on March 26, 1954 a proof of service of the motion filed herein. There have been no objections to the motion and suggestions in support thereof filed by claimant. Claimant does not allege in his complaint that the respondent, Department of Public Works and Buildings, Division of Highways, had under its jurisdiction the road in question, and, as the record now stands, said highway was under the jurisdiction of the County of St. Clair, and not the State of Illinois. The motion of respondent to dismiss is, therefore, sustained, and the case accordingly dismissed.